Citation Nr: 0828484	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  02-08 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


ISSUES

1.  Entitlement to service connection for a disability of the 
lungs, to include asthma.

2.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from July 25, 2000, 
to September 27, 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

In June 2003 the veteran testified at a Travel Board hearing 
in San Juan.  The transcript of that hearing is of record.  

In March 2005 the Board remanded the veteran's claims for 
additional development, including the acquisition of 
compensation and pension (C&P) examinations.  The reports of 
those examination have been associated with the claims file.

In December 2007 the Board sent the veteran a letter 
notifying her that the Judge that had presided over her June 
2003 hearing was no longer employed by the Board.  
In correspondence received by the Board in January 2008 the 
veteran requested that she be scheduled for another Travel 
Board hearing.  A Travel Board hearing was duly scheduled for 
April 8, 2008, at the Winston-Salem, North Carolina RO, but 
the veteran failed to show.  Accordingly, the veteran's 
request for a hearing is considered withdrawn.  38 C.F.R. 
§ 20.704(d).  

In February 2008 jurisdiction over the claims file was 
transferred from the San Juan RO to the Winston-Salem RO.

REMAND

The veteran seeks service connection for a lung/asthma 
disorder.  She concedes that her asthma condition "existed 
prior to military service," but avers that the environment 
at [military base] aggravated her asthma.  Service treatment 
records (STRs) dated in August 2000 confirm treatment for 
shortness of breath/difficulty breathing, and post-service 
treatment records show continued treatment for bronchial 
asthma.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled into service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 1111; 38 C.F.R. § 
3.304(b); see also VAOPGCPREC 3-03 and Wagner v. Principi, 
370 F. 3d 1089 (Fed. Cir. 2004).  

A January 2000 enlistment examination found lungs "clear to 
auscultation;" however, the examiner notated that lungs and 
chest were abnormal.  Accompanying remarks were as follows:

History of bronchial asthma since a 
child[;] last episode when 15 y/o[;]  
asymptomatic since then [illegible] IAW

In addition, the veteran notated on her Report of Medical 
History form that she had a history of asthma.  Comments by 
the physician in the "Physician's Summary and Elaboration of 
all Pertinent Data" section of that form included the 
following:

History of bronchial asthma until 15 
y/o 
frequent occasional need for tx ER 
[emergency room treatment].  
Asymptomatic since 

In an opinion dated in May 2007 a compensation and pension 
(C&P) examiner averred that "it is the nature of asthma to 
sometimes improve and worsen." He added that "it is not 
uncommon for asthma to 'go dormant' or unrecognized in 
childhood even after a prior history of treatment," and 
explained as follows:

Her medical records suggest that she 
may have had an acute exacerbation of 
her asthma at the end of her military 
service but none to suggest that this 
is a chronic increased condition caused 
by her military service.  She stated 
the extreme heat in the day and the 
cold at night seemed to cause her 
increased difficulty in breathing 
(which is possible), it is even 
possible to speculate she may have been 
experiencing exercise induced 
undiagnosed.  Additionally, her BMI 
indices were indicative of being upper 
level overweight, this would have 
created a greater demand on her lung 
capacity whenever she was doing 
physical activity and may have been a 
factor as well.  More importantly, her 
two month stent in the military was 
without any known toxic exposures that 
would have likely caused interstitial 
changes in her lungs  I see no 
rationale to suggest that beyond an 
acute exacerbation of asthma, that 
there was any reason for her to have a 
chronic change in her asthma status.  
It is more likely that military service 
simply made her asthma "visible."

. . . 

She reported she had not had an episode 
since age 15 years of age [sic] 
requiring an ER visit, at the time of 
her military service she was 26.  This 
does not mean she did not have asthma 
flares only that they were without 
sufficient symptoms to be recognized as 
asthma events, or needful of treatment.  
While in the military, it would be 
expected that [her] basic training 
would have created greater oxygen 
supply demands and the environment may 
have exacerbated her symptoms.

The examiner then averred that "it is unlikely that her 
military service truly aggravated her asthma but instead made 
it more apparent."  Unfortunately, pre-service treatment 
records have not been associated with the claims file, and 
there is no indication that said records were ever requested.  
This evidence is relevant to the veteran's claim and should 
be obtained.  Remand for further development (including 
request for pre-service treatment records and the acquisition 
of a new C&P examination with opinion) to determine whether 
the evidence conclusively establishes that the veteran had 
asthma at entry into service is thus warranted.  See Crowe v. 
Brown, 7 Vet.. App. 238, 246 (2004), citing Kinnaman v. 
Principi, 4 Vet.. App. 20, 27 (1993) (The burden of proof is 
on VA to rebut the presumption [of soundness] by producing 
clear and unmistakable evidence that the veteran's asthma 
existed prior to service and . . . if the government meets 
this requirement, that the condition was not aggravated in-
service.  The burden is a formidable one).  

The veteran also seeks service connection for a low back 
disorder.  STRs confirm that the veteran received treatment 
for back pain after a fall in August 2000.  The record also 
contains probative medical evidence of a current back 
disorder.  

In March 2005 the Board remanded the matter for acquisition 
of a C&P examination with instructions for the examiner to 
opine as to etiology.  In November 2006 the veteran reported 
for a C&P examination.  During the examination she reported 
that while in basic training she "fell 8 feet and landed in 
sitting position, and she could not get up."  At the time of 
the examination the veteran was 5 months pregnant.  According 
to the veteran, she was unable to stand or sit for long 
periods of time prior to her pregnancy because of numbness 
and "shock type pain," mostly in the right side of her low 
back, shooting toward the neck.  The examiner reported that 
he was "unable to get x-ray today because [the veteran] is 5 
months pregnant with 2nd child."  He was also unable to opine 
as to whether the veteran's current back disorder was 
incurred during active military service.  The examiner 
explained as follows:

I cannot resolve this issue without 
resort to mere speculation.  . . .  
This veteran is 5 months pregnant on 
the day of this examination.  Her 
baseline spine function and ROM [range 
of motion] cannot be determined due to 
her current body habitus.  Her 
abdominal girth is 44 inches.  She 
should be examined 3-4 months after her 
baby is born.  

The Court has held that remand by the Board confers upon the 
veteran, as a matter of law, the right to compliance with the 
Board's remand order.  Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).  

Inasmuch as the November 2006 examiner was unable to complete 
his examination or proffer an opinion as to a nexus to 
service due to the veteran's pregnancy, remand for the 
requested opinion is warranted.  Id.  Notice to the veteran 
which advises her of how VA determines disability ratings and 
effective dates should also be issued.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Issue notice to the veteran in 
compliance with Dingess/Hartman v. 
Nicholson which advises her of how VA 
determines disability ratings and 
effective dates.

2.  Contact the veteran for the dates of 
treatment and names and addresses of all 
providers, including hospitals/emergency 
treatment providers, that provided 
treatment for asthma prior to the veteran's 
entry into active military service.  
Request medical records from each 
identified provider, and associate these 
records with the claims file.  Also request 
the veteran to provide any pre-service 
asthma treatment records that she may have 
in her possession.  If no further treatment 
records exist, the claims file should be 
documented accordingly.

3.  After pre-service treatment records 
have been obtained, schedule the veteran 
for a new examination with regard to her 
claim for service connection for asthma.  
THE CLAIMS FILE MUST BE MADE AVAILABLE TO, 
AND REVIEWED BY, THE EXAMINER.  All 
indicated tests should be performed, and 
all findings reported in detail.  The 
examiner is specifically requested to 
opine as to the date of onset of the 
veteran's current asthma disability and 
whether it is less likely than not (less 
than a 50 percent probability) or at least 
as likely as not (50 percent probability 
or greater) that a current asthma disorder 
was incurred during active military 
service.  

If a current asthma disorder is determined 
to have UNDEBATABLY preexisted the 
veteran's entry into service, the examiner 
should so state, and must then opine as to 
whether the preexisting disorder was 
aggravated/increased in disability beyond 
the natural progression of the disease 
during active military service.  

A complete rationale for all opinions 
proffered must be included in the report 
provided.

4.  Schedule the veteran for a new 
examination with regard to her claim for 
service connection for a low back disorder.  
The claims file must be made available to, 
and reviewed by, the examiner, and the 
examination report must reflect that the 
claims file was reviewed.  All indicated 
tests must be performed, and all findings 
reported in detail.  The examiner is 
specifically requested to opine as whether 
it is less likely than not (less than a 50 
percent probability) or at least as likely 
as not (50 percent probability or greater) 
that a current low back disorder was 
incurred during active military service.  

5.  Readjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
veteran and her representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  The case should then be returned 
to the Board for appellate review, if 
indicated.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




